Citation Nr: 1825290	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-26 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Service connection for chronic fatigue, to include as due to an undiagnosed illness.

2.  Service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for chronic fatigue and for sleep apnea.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

Although an examination of the Veteran was conducted in February 2013, the examination report is inadequate as there are several ambiguities that require resolution.  First, the examiner noted that there were diagnosed illnesses for which no etiology was established, but did not note the diagnoses that were subject to unknown etiology.  Additionally, the VA examiner noted that the Veteran had additional signs and/or symptoms including fatigue, but determined that the Veteran had not been diagnosed with chronic fatigue syndrome.  Moreover, a history of sleep apnea was noted but it is unclear what role this condition plays in contributing to the Veteran's fatigue or if the condition had its genesis in service.  Remand is therefore necessary to obtain a medical opinion that addresses the nature and etiology of the Veteran's claimed chronic fatigue and sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding relevant VA and private treatment records and associated the same with the claims file.

2.  After the above development is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed chronic fatigue and sleep apnea.  The claims file should be reviewed by the examiner in conjunction with the examination.  After reviewing the file and examining the Veteran, the examiner should offer an opinion as to the following:

(a.) Does the Veteran have chronic fatigue syndrome?

(b.) Are the Veteran's symptoms of fatigue attributable to sleep apnea or any other diagnosed condition or are they the result of an undiagnosed illness?

(c.) Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its onset in service or is otherwise related to service?

(d.)  Is it at least as likely as not (50 percent or greater probability) that any other diagnosed disorder manifested by fatigue had its onset in service or is otherwise related to service?

In answering the above questions, the examiner should consider the Veteran's statements noting sleep trouble in service and statements from the Veteran's spouse and fellow service members that he would stop breathing during sleep while in service.  The examiner should also consider the Veteran's contention that his in-service motor vehicle accident resulting from his falling asleep at the wheel was the result of an early manifestation of sleep apnea.

The complete rationale for all opinions should be set forth.  

2.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

